Citation Nr: 0931999	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  06-35 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.	Entitlement to an effective date prior to September 1, 
2004, for the award of an increased evaluation of 70 
percent for posttraumatic stress disorder (PTSD).

2.	Entitlement to an effective date prior to September 1, 
2004, for the award of a total disability evaluation based 
upon individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1966 to 
October 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of June and November 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

With respect to the issue of entitlement to an earlier 
effective date for the award of an increased evaluation for 
PTSD, the Board observes this issue is not certified for 
appeal; the Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement NOD to a rating decision and, after the issuance 
of a statement of the case (SOC), a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 
(2008); Roy v. Brown, 5 Vet. App. 554 (1993).  In this 
regard, the Board observes the Veteran's NOD was received by 
the RO on October 17, 2005, before notice of the June 2005 
decision was mailed on October 31, 2005.  As such, the RO 
determined the Veteran's October 2005 NOD was not valid.  See 
January 2007 determination; see also 38 C.F.R. § 20.302 
(2008).  

However, in the instant case, the Board observes the 
notification of the June 2005 rating decision which granted a 
70 percent evaluation for PTSD effective September 1, 2004, 
is date-stamped October 31, 2005, four months after the date 
of the rating decision.  Furthermore, the Board observes the 
Veteran's NOD, dated October 4, 2005, and stamped received by 
the RO October 17, 2005, demonstrates the Veteran clearly had 
actual knowledge of the contents of the June 2005 rating 
decision.  In this regard, the Board observes the Veteran 
cited the June 30, 2005, rating decision by its date, as well 
as the evaluation and effective date awarded for his service-
connected PTSD.  As such, it is clear that the Veteran had 
actual knowledge of the contents of June 2005 rating 
decision, and is seeking an earlier effective date for the 
increased evaluation assigned therein.  Congress has created 
the Veterans' benefits system to be both "paternalistic" and 
"uniquely pro-claimant."  See Jaquay v. Principi, 304 F.3d 
1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. 
Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000).  
In view of the foregoing, and in the interest of the 
fundamental fairness of the VA adjudication system, the Board 
finds that the Veteran filed a valid and timely NOD with the 
effective date assigned for the award of a 70 percent 
evaluation for PTSD.

As the Board has identified a timely NOD as to the issue of 
entitlement to an effective date prior to September 1, 2004, 
for the award of an increased evaluation of 70 percent for 
PTSD, the Board observes the RO has not issued an SOC to the 
Veteran which addresses his NOD.  The United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
the proper course of action when a timely notice of 
disagreement has been filed is to remand the matter to the 
RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate 
action, including issuance of a statement of the case, is now 
necessary with regard to this issue. 38 C.F.R. § 19.26 
(2008).  The Veteran will then have the opportunity to file a 
timely substantive appeal if he wishes to complete an appeal.

Finally, the Veteran's claim for an earlier effective date 
for TDIU is impacted by the outcome of his claim for an 
earlier effective date for an increased evaluation for PTSD, 
and therefore, the TDIU claim is inextricably intertwined 
with the PTSD claim.  The Court has held that all issues 
"inextricably intertwined" with an issue certified for appeal 
are to be identified and developed prior to appellate review.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the TDIU 
claim is "inextricably intertwined" with the PTSD claim, the 
TDIU claim must also be remanded to the AOJ in accordance 
with the holding in Harris.

Accordingly, the case is REMANDED for the following action:

1.	Issue a statement of the case with 
respect to the issue of entitlement to 
an effective date prior to September 1, 
2004, for the award of an increased 
evaluation of 70 percent for PTSD.  All 
appropriate appellate procedures should 
then be followed.  The Veteran should 
be advised that he must complete his 
appeal of this issue by filing a timely 
substantive appeal following the 
issuance of a statement of the case.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his 
representative, if any, should be 
provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

